DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on 11/29/2021 is acknowledged.

Scope of the Elected Invention
Claims 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/2021.

The scope of the elected subject matter that will be examined and searched is as follows:
Group I, Claims 1-6, drawn to a polyester carbonate resin.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/306638, filed on 05/01/2015.

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 05/26/2020 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

	Non-English documents listed as Other documents Cite No. 1 and 3 have been stricken because applicant failed to provide a translation, English equivalent, or explanation of relevance of a portion thereof.
Under 37 C.F.R. 1.98 (a)(3), for non-English documents that are cited, the following must be provided: 
(a) A concise explanation of the relevance, as it is presently understood by the individual designated in 37 CR 1.56(c) most knowledgeable about the content of the information, unless a complete translation is provided; and/or 
(b) A written English language translation of a non-English language document, or portion thereof, if it is within the possession, custody or control of, or is readily available to any individual designated in 37 CFR 1.56(c).

Specification
The abstract of the disclosure is objected to because it fails to describe the invention as claimed.  None of the claims are drawn to a polyester resin.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 at line 8 recites “wherein R1 and R2 are as defined in claim 8.”  This is indefinite because claim 8 does not provide definitions for R1 and R2.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigematsu et al. (JP 2014-221865 A, machine translation).
	With respect to claims 1 and 2, Shigematsu teaches a polyester carbonate copolymer containing units (I), (II), and (III) of the following formulae:

    PNG
    media_image1.png
    131
    406
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    117
    434
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    83
    316
    media_image3.png
    Greyscale
,
	wherein in (I), R1 to R8 are H, F, Cl, Br, I, C1 to C6 alkyl group, C6 to C12 aryl group, C1 to C6 alkoxy group; X is a C2 to C8 alkylene group, C5 to C12 cycloalkylene group, or C6 to C20 arylene group; n is 0 to 10; Y is a single blond a C1 to C6 alkylene group, ether group, sulfide group, disulfide group, sulfenic acid group, and sulfonic acid group,
	wherein in (II), R9 and R10 are independently H, C1 to C20 alkyl groups, C1 to C20 alkoxy groups, C5 to C20 cycloalkyl groups, C5 to C20 cyclo groups; Z is a C2 to  C8 alkylene group or a C5 to C12 cycloalkylene group, or a C6 to C20 arylene group; m is 0 to 10, 
	wherein in (III), W is a C2 to C8 alkylene group, a C5 to C12 cycloalkylene group, or a C6 to C20 arylene group.  Id. at claim 1.  The polyester carbonate is more particularly produced by reacting a diol component with a carbonate precursor, where the diol includes glycols of formulae (V) and (VI):
(V)

    PNG
    media_image4.png
    147
    341
    media_image4.png
    Greyscale

(VI) 

    PNG
    media_image5.png
    134
    347
    media_image5.png
    Greyscale

where R13-R20 are H, F, Cl, Br, I, C1 to C6 alkyl group, C6 to C12 aryl group, C1 to C6 alkoxy group; X is a C2 to C8 alkylene group, C5 to C12 cycloalkylene group, or C6 to C20 arylene group; n is 0 to 10; Y is a single blond a C1 to C6 alkylene group, ether group, sulfide group, disulfide group, sulfenic acid group, 11 and R12 are independently H, C1 to C20 alkyl groups, C1 to C20 alkoxy groups, C5 to C20 cycloalkyl groups, C5 to C20 cyclo groups; Z is a C2 to  C8 alkylene group or a C5 to C12 cycloalkylene group, or a C6 to C20 arylene group; o and p are integers 0 to 10.  [0045]-[0051].  In a preferred embodiment, (VI) is 9,9,-bis[4-(2-hydroxyethoxy)phenyl]fluorene.  The copolymer is further prepared from a carbonate precursor, such as diphenyl carbonate, and a dicarboxylic acid.  [0057], [0059].
	With respect to claim 3, Shigematsu at claim 3 specifies that the unit for Formula III is derived from naphthalene dicarboxylic acid or terephthalic acid.
	With respect to claim 4, given 100 mol% of units, the ratio of unit (I) to (II) and (III) is 2:98 to 50:50, wherein the ratio of (II) to (III) is 98:2 to 10:90.  Id. at claim 1.  This corresponds to a content of about 96 to 5 mol% of presently claimed unit (1); and 2 to 50 mol% of presently claimed unit (2).
	With respect to claim 5, Shigematsu at claim 8 specifies that its resin has a refractive index of 1.640 to 1.665.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shigematsu et al. (JP 2014-221865 A, machine translation) as applied to claim 1 above, and further in view of Nakamura et al. (JP 2002-332345 A, machine translation).
	Shigematsu teaches a polyester carbonate, but is silent as to the polystyrene equivalent weight-average molecular weight of the polyester carbonate.
	Nakamura is directed to a resin composition where the resin has a binaphthol backbone of the formula:

    PNG
    media_image6.png
    158
    310
    media_image6.png
    Greyscale

wherein A is alkylene having 2 to 4 carbon atoms, 0 ≤ m ≤ 50, 0 ≤ l ≤ 50.  Id. at Abstract, Claim 1.  Lenses prepared from such compositions exhibit high refractive indices and low optical anisotropy.  The resin has a polystyrene equivalent weight average molecular weight of 10,000 to 100,000 to ensure sufficient mechanical strength, good fluidity during molding, and good birefringence of the molded product.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Shigematsu and Nakamura both teaches binaphthol resins and the advantages of the polystyrene equivalent weight average molecular weight taught by Nakamura, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare its polyester carbonate resin such that it has a polystyrene equivalent weight average molecular weight within the claimed range in order to ensure sufficient mechanical strength, good fluidity during molding, and good birefringence of the molded product.

Claims 1-6 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Tokuda (JP 10-87800 A, machine translation) in view of Nakamura et al. (JP 2002-332345 A, machine translation).

	Tokuda [0008] permits other diols in combination with 9,9-bis[4-(2-hydroxyethoxy)phenol]fluorene as the starting material for its polyester carbonate, but is silent as to a structural unit of formula (1).
	Nakamura is directed to a resin composition where the resin has a binaphthol backbone of the formula:

    PNG
    media_image6.png
    158
    310
    media_image6.png
    Greyscale

wherein A is alkylene having 2 to 4 carbon atoms, 0 ≤ m ≤ 50, 0 ≤ l ≤ 50.  Id. at Abstract, Claim 1.  Lenses prepared from such compositions exhibit high refractive indices and low optical anisotropy.  [0009], [0028]. 
	Given that Tokuda permits further diols in the starting material of its polyester carbonate and the advantages of preparing the resin such that it has a binaphthol backbone taught by Nakamura, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare its polyester carbonate from a compound represented by general formula (1) as claimed in order to provide high refractive indices and low optical anisotropy.
	With respect to claim 3, Tokuda teaches terephthalic acid and isophthalic acid as the aromatic dicarboxylic acid.  Id. at [0010].
	With respect to claim 4, Tokuda teaches a polyester carbonate resin comprising structural units derived from general formula (2) in an amount of 1 to 100 mol% of the resin, and permits other diols such that the ratio of the structural units derived from general formula (2) is 5 to 100 mol% and of other diols 95 to 0 mol%.  [0006], [0009].
	With respect to claim 5, Tokuda teaches that its polyester carbonate has excellent optical properties, but is silent as to a refractive index of the same.  Id. at [0004].
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Here, Tokuda in view of Nakamura teach a polyester carbonate having substantially similar, if not the same, structure to that presently claimed.  While Tokuda in view of Nakamura do not directly disclose the refractive index of the polyester carbonate resin, since each of the claimed components is present and rendered obvious by the teachings of Tokuda and Nakamura, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the resulting polyester carbonate resin to possess a refractive index within the claimed range.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 6, Tokuda teaches a polyester carbonate resin, but is silent as to the polystyrene equivalent weight-average molecular weight of the polyester carbonate.
	As discussed above, Nakamura teaches a resin composition in which the resin has a binaphthol backbone.  The resin has a polystyrene equivalent weight average molecular weight of 10,000 to 100,000 to ensure sufficient mechanical strength, good fluidity during molding, and good birefringence of the molded product.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Tokuda and Nakamura both teaches binaphthol resins and the advantages of the polystyrene equivalent weight average molecular weight taught by Nakamura, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare its polyester carbonate resin such that it has a polystyrene equivalent weight average molecular weight within the claimed range in order  to ensure sufficient mechanical strength, good fluidity during molding, and good birefringence of the molded product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763